United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-2598
                                  ___________

Courtney D. Yorke,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Vinnell Corporation, doing business    *
as Hubert H. Humphrey Job Corps,       *     [UNPUBLISHED]
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: October 16, 2007
                               Filed: November 7, 2007
                                ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Courtney D. Yorke appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. Having carefully reviewed the
record and considered Yorke’s arguments for reversal, we affirm. See 8th Cir. R.
47B; Wallace v. DTG Operations, Inc., 442 F.3d 1112, 1117-18 (8th Cir. 2006)
(standard of review). We also deny Yorke’s pending motions.
                      ______________________________



      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.